Poch, J. This is a claim for damages resulting from personal injuries the Claimant suffered when he encountered a hole located in a grassy area of Moraine Hills State Park on June 12, 1980. Hearings were conducted before Commissioner Robert E. Cronin. The testimony introduced was of the Claimant, John Schweder, park superintendent for the Moraine Hills State Park, Timothy Dusthimer, maintenance worker for the State of Illinois Department of Conservation, and Wilfred Blake, supervisor of maintenance workers at Moraine Hills State Park. Additionally, various documents were received in evidence and are a part of the record. The following salient facts herein summarized were established by Commissioner Cronin and duly reported to the Court: Claimant, Marion Dennis Hitt, sustained a fracture to his left ankle when he encountered a hole located in a grassy area of Moraine Hills State Park on June 12, 1980. Claimant was at the time in the Moraine Hills day use area of the park. It was used, equipped and intended primarily for picnickers and barbecuers. Claimant submits in his brief that the danger in question was a “hidden, non-obvious danger”. It is almost axiomatic that, before the State can be held liable for an injury on property maintained by it, it must have actual or constructive notice of the dangerous or hazardous condition. (Finn v. State (1962), 24 Ill. Ct. Cl. 177.) In the instant case, the Claimant failed to establish any notice, actual or constructive, to the State of Ilinois of the hole into which Mr. Hitt fell. Accordingly, the claim of Marion Dennis Hitt is hereby denied.